Citation Nr: 1008225	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to June 1956.  
He died in November 2006.  The appellant is the Veteran's 
widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues of entitlement to accrued benefits, service 
connection for the cause of the Veteran's death and 
entitlement to death pension benefits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran died in November 2006; the immediate cause of 
the Veteran's death was listed as cardiopulmonary arrest, due 
to acute pulmonary failure, due to chronic obstructive 
pulmonary disease (COPD) due to myocardial infarction.  
Diabetes and hypertension were listed as other significant 
conditions contributing to death.  

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss disability, rated as 
30 percent disabling effective February 28, 2005; bilateral 
otitis media, rated as 10 percent disabling, effective August 
19, 1983; and, tinnitus, rated as 10 percent disabling, 
effective June 8, 1999.  His combined disability rating was 
40 percent from February 28, 2005.

3.  In February 2007, the appellant submitted an application 
for DIC benefits.

4.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a) (2) (i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

Because the law and not the evidence is dispositive of the 
issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, additional factual development would have no bearing 
in the ultimate outcome.  Accordingly, VCAA has no effect in 
regards to the issue on appeal.  See Dela Cruz, supra; see 
also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA 
not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim.")

Nonetheless, an April 2007 letter explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  

Legal Criteria and Analysis

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  See, Rodriguez v. Peake, 511 F.3d 1147 
(2008).

Moreover, the Board notes that at the time of his death the 
Veteran was service connected for bilateral hearing loss 
disability, rated as 30 percent disabling, bilateral otitis 
media, rated as 10 percent disabling, and tinnitus, rated as 
10 percent disabling.  The combined evaluation was 40 
percent.

Thus, there is nothing to change the fact that the Veteran 
had no service-connected disability or disabilities rated as 
totally disabling for at least 10 years prior to his death.  
Rather, the evidence shows that the Veteran, at the time of 
his death was service connected for bilateral hearing loss 
disability, bilateral otitis media and tinnitus, and no 
disability was rated totally disabling and the combination 
did not result in total disability.  The evidence also does 
not reflect that the Veteran was a POW.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have a service-
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 
(2009).  Entitlement to these benefits must therefore be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death, entitlement to accrued 
benefits and entitlement to death pension.  

In regard to the issues of entitlement to accrued benefits 
and entitlement to death pension, the Board notes that the 
Court has held that, when a notice of disagreement has been 
filed, the RO must issue a Statement of the Case (SOC).  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  In a 
decision of June 2007 the RO denied entitlement to accrued 
benefits an death pension.  In a letter of June 2007 entitled 
Notice of Disagreement, the appellant's representative stated 
that the appellant disagreed with the decision of June 2007, 
specifically on the issue of entitlement to death benefits.  
Moreover, in a letter of June 2007 from the appellant she 
stated that she disagreed with the decision made on "widow 
benefit and accurate benefits".  The Board finds that the 
representative's statement that the appellant disagreed with 
the issue of entitlement to death benefits included 
entitlement to accrued benefits and death pension.  Moreover, 
the Board finds that the appellant's disagreement with the 
decision regarding "accurate benefits," was a disagreement 
with the decision regarding accrued benefits.  Finally, her 
the Board construes her disagreement with the denial of widow 
benefits to include death pension.  Therefore, the Board 
finds that there is an NOD with regards to these issues.  To 
date, the RO has not issued an SOC with regards to these 
issues.  Accordingly, the Board is required to remand these 
issues for issuance of a SOC.  See Manlicon, supra. 
In regard to the issue of entitlement to service connection 
for the cause of the Veteran's death, the Board notes that in 
the context of a claim for service connection for the cause 
of the Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

Here, the Veteran was service connected for bilateral hearing 
loss, bilateral otitis media and tinnitus prior to his death.  
While the April 2007 notice letter generally addresses what 
is required to establish service connection for cause of 
death, the notice was not specifically tailored to the claim 
and did not include a discussion of the specific evidence and 
information required to establish the appellant's claim.  As 
noted, the Court held in Hupp that the section 5103(a) notice 
letter should be "tailored." Id.  Based on the Board's review 
of the claim and the April 2007 notice provided to the 
appellant, pursuant to the VCAA, the Board finds that it is 
required to remand this case so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC to the 
appellant and her representative, 
addressing the issues of entitlement to 
accrued benefits and death pension 
benefits.  The appellant and her 
representative must be advised of the 
time limit in which she may file a 
Substantive Appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  Provide the Appellant with VCAA 
notice letter regarding the issue of 
entitlement to service connection for 
the cause of the Veteran's death, 
conforming to Hupp, noting (1) a 
statement of the conditions for which a 
Veteran was service connected at the 
time of his death; (2) an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a claim for service 
connection for the cause of the 
Veteran's death based on a condition 
not yet service-connected.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


